      Case 1-19-41281-cec          Doc 42      Filed 05/14/20       Entered 05/14/20 11:27:33


         Shapiro, DiCaro & Barak, LLC                                         Partners:
                                                                              Gerald M. Shapiro (admitted in FL, IL)
         Attorneys at Law                                                     David S. Kreisman (admitted in IL)
         One Huntington Quadrangle, Suite 3N05
                                                                              Managing Partners:
         Melville, New York 11747
                                                                              John A. DiCaro (NY)
         Tel: (631) 844-9611 • Fax: (631) 844-9525
                                                                              Shari S. Barak (NY)

May 13, 2020

VIA ECF

Honorable Carla E. Craig
United States Bankruptcy Court
Eastern District of New York

       RE:     Frank Didio
               Chapter 7
               Case Number: 1-19-41281-CEC
               SD&B File Number: 18-070469

Dear Chief Judge Craig:

This loss mitigation status letter is submitted on behalf of Nationstar Mortgage LLC d/b/a Mr.
Cooper as Servicer for Deutsche Bank National Trust Company as Trustee for Merrill Lynch
Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-MLN1
(“Nationstar”), a secured creditor of the above-referenced Debtor.

Following a hearing on held on January 23, 2020, on Debtor’s Motion for Loss Mitigation and
our client’s Objection interposed in response thereto, the parties consented to loss mitigation, but
for the purpose of non-retention review. Thereafter, the parties corresponded and confirmed that
the Debtor is interested in commencing a short sale review.

On January 30, 2020, a Loss Mitigation Order was entered. On February 7, 2020, our office
provided a Creditor Loss Mitigation Affidavit with short sale instructions to Debtor and Debtor’s
Attorney. Our Client has advised that an application has not been submitted, to date.

Therefore, our client will be seeking termination of the Loss Mitigation period at the next Loss
Mitigation Status Conference, currently scheduled before this Court on May 21, 2020.

If this Court has any questions, please do not hesitate to contact me. Thank you.

Very truly yours,

/s/Barbara Dunleavy
Barbara Dunleavy
Bankruptcy Attorney




                                        Additional Office Location:
     175 Mile Crossing Boulevard, Rochester, New York 14624 | Tel: (585) 247-9000 | Fax: (585) 247-7380

                                   www.LOGS.com/shapiro_dicaro_barak
Case 1-19-41281-cec   Doc 42   Filed 05/14/20   Entered 05/14/20 11:27:33
